DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are presented for examination.
Claim(s) 1-20 has/have been canceled.
Responsive to communication filed on 27 July 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 September 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 27 July 2022, with respect to the rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 21-40 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claim(s) 21-31 and 33-40 under 35 U.S.C. 103 and Double Patenting have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-27, 30, and 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2015/0309813) further in view of Sahu et al. (US 10,776,106) and further in view of MacPherson et al. (US 8,719,791).

Regarding claim 21, Patel discloses: A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for identifying sources of software-based malfunctions, comprising: 
identifying a potential software [vulnerabilities] of at least one controller in a system (¶ 33, “A static analyzer attempts to work in much the same way as software person trying to find vulnerabilities in an application by reading and analyzing source code”; abstract, “The present invention is useful in analysis of … embedded systems as well as for hardware, equipment and machines controlled by software”), the system having multiple code sets (¶ 39, “Like source code, resolution and proper type checking is also an important part of this process. In order to perform this step the static analyzer loads and links (verifies and resolves) all of the interdependent byte codes making up the program”; ¶ 109, “loading and checking all interdependent source codes making up the program”), the code sets having respective different source identifiers (¶ 301, “As a result, a call graph is also built. It is a graph (made up of nodes and directed edges) representing relationship between various functions in a program”, it is either obvious or inherent that the nodes/edges are identifiers of code sets) and being associated with controlling different operations of the system (¶ 73, “Hybrid 2.0 approach works by putting sensors at various points. Many implementations may take an easier route of putting sensors not within application themselves, but at beginning of method implementation of libraries containing functions (with predefined signatures) which need to be tracked for possible function calls by the application”); 
generating, using static or dynamic analysis, a line-of-code behavior and relation model that models execution of a software package including at least one of the code sets on the at least one controller (¶ 41, “Any advanced static analyzer should not only be able to perform analysis within a function but also perform analysis across function calls. As a result, a call graph also needs to be built”); 
identifying, based on the line-of-code behavior and relation model, a code set from among the code sets, the identified code set determined to have a potential to cause, at least in part, the potential software malfunction (¶ 42, “By traversing through the control flow graph and call graph it looks as how data is created, moved and consumed”; ¶ 46, “8) Rules—Static analyzers have built in rules to find vulnerabilities”); and
determining a source identifier of the identified code set from among the respective different source identifiers (¶ 46, “For example, for a taint analysis, static analyzes may have list of sources and sinks. Data originating from a source and ending up in a sink without validation may mark existence of vulnerability”).
Patel does not teach, however, Sahu et al. teaches: identifying a potential software malfunction (col. 8:32-40, “at step 202, the processor 104 is configured as depicted in FIG. 3 to detect the code smells in a first version of an application and a second version of the application using a code smell detection technique”); and 
sending a report based on the potential software malfunction to a source associated with the determined source identifier (col. 1:60-65, “This technique utilizes probabilistic measures for software defect prediction, wherein the result is presented to the developer who takes the necessary step to fix such defects”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of identifying a potential software malfunction; and sending a report based on the potential software malfunction to a source associated with the determined source identifier, as taught by Sahu et al., in the same way to the operations, as taught by Patel. Both inventions are in the field of analyzing application source code, and combining them would have predictably resulted in “identifying causes of code smell as software evolves”, as indicated by Sahu et al. (col. 1:15-16).
Patel and Sahu et al. do not teach, however, MacPherson et al. disclose: sending a report based on the potential software malfunction, the report including an identifier of at least one controller (col. 4:15-25, “Source code program 112 can be any kind of computer program including a sequence of instructions written to perform a specific task on client computing devices 102A, 102B . . . 102N. For example, source code program 112 may be an application executable on client computing devices 102A, 102B . . . 102N, which allows a user to perform specific tasks such as editing or viewing a document or browsing the web. During the execution of source code program 112, execution identifiers are generated and sent to debug server 106.”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of sending a report based on the potential software malfunction, the report including an identifier of at least one controller, as taught by MacPherson et al., in the same way to the report based on a potential software malfunction, as taught by Patel and Sahu et al.. Both inventions are in the field of identifying potential software malfunctions, and combining them would have predictably resulted in “methods for displaying aggregated stack traces”, as indicated by MacPherson et al. (col. 1:4-8).

Regarding claim 22, Sahu teaches: the source identifiers are associated with a plurality of different code set sources (col. 7:40-45, “The I/O interface 106 provides interface to receive subsequent versions of the application to be analyzed for causes of the code smells present in the application”).

Regarding claim 23, Sahu teaches: the code sets are dependent with each other; and the line-of-code behavior and relation model models the dependent code sets (col. 6:55-62, “The method comprises analyzing the detected code smells of two subsequent versions of an application by categorizing the code smells, identifying or filtering significant code smells from the detected code smells, mapping the significant code smells between two versions, generating a customized program dependence graph (PDG) for the mapped functions”).

Regarding claim 24, Patel teaches: the system is a vehicle (¶ 75, “a system to capture internal information and send it out is a well-known concept (art) that has been used for decades in so many fields such as automobile and medical instrumentation”).

Regarding claim 25, Sahu teaches: sending the report to a remote device associated with the source (¶ 29, “The fault cause investigation terminal 23 is a terminal for storing and referring to a cause investigation result accumulated in information provision from the automobile manufacturer or the dealer or a reproduction test inside the automobile manufacturer”).

Regarding claim 26, Sahu teaches: the potential software malfunction is associated with a portion of the multiple code sets, the portion being associated with multiple source identifiers (col. 2:40-47, “a method for code analysis to identify causes of code smells is provided. The method comprises detecting the code smells in a first version of an application and a second version of the application using a code smell detection technique. The detected code smells in the first version are stored in a first eXtensible Markup Language) (XML) file and the detected code smells in the second version are stored in a second XML file”).

Regarding claim 27, Sahu teaches: sending reports to sources associated with the multiple source identifiers (col. 9:52-56, “The mapping enables to generate a plurality of pairs of mapped functions corresponding to the significant added code smells or the significant removed code smells of the first version and the second version”).

Regarding claim 30, Sahu teaches: the line-of-code behavior and relation model models execution of a software update (abstract, “The method provides considerable automation during software maintenance by analyzing detected code smells of two subsequent versions of an application by categorizing the code smells”).

Regarding claim 33, Sahu teaches: the line-of-code behavior and relation model represents a plurality of symbols and symbol relationships (Fig. 4, col. 10:35-40, “In Source Code Statement level PDG as depicted in FIG. 4, a single line of source code forms one node. Edges represent data and control dependence between these nodes.”).

Regarding claim 34, Sahu teaches: at least one of the symbols comprises at least one of: a variable, a buffer, a function, a call, an object, a segment of code, the at least one controller, or a functional block (abstract, “generating a customized PDG for the mapped functions”).

Regarding claim 35, Sahu teaches: at least one of the symbol relationships is at least one of: a dependency symbol relationship, an interdependency symbol relationship, a one-directional symbol relationship, a bi-directional symbol relationship, an iterative symbol relationship, or a recursive symbol relationship (col. 3:10-20, “the method comprises generating a customized Program Dependence Graph (PDG) of each pair among the plurality of pairs of the mapped functions to determine data dependencies and control dependencies for each pair”).

Claim(s) 36-39 correspond(s) to claim(s) 21, 23-24, and 30, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel and Sahu et al., as applied above, and further in view of Merg et al. (US 2013/0317694).

Regarding claim 28, Patel and Sahu et al. do not teach, however, Merg et al. teaches: the report identifies a device associated with the identified code set (¶ 76, “The symptoms may for example be a record of a customer complaint that may be described in a repair order. The information describing condition of the vehicle may be received at the computing device through the diagnostic tool coupled to the computing device and connected to an electronic vehicle control module to download the information”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the report identifies a device associated with the identified code set, as taught by Merg et al., in the same way to the report, as taught by Sahu et al.. Both inventions are in the field of monitoring software for problems, and combining them would have predictably resulted in “evaluation of vehicle conditions and identifying appropriate repair procedures”, as indicated by Merg et al. (¶ 1).

Regarding claim 29, Merg et al. teach: the device is a controller or a vehicle (abstract, “the computing device may be configured to receive vehicle information including identification information of a vehicle and/or information describing condition of the vehicle”).

Claim(s) 31 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel and Sahu et al., as applied above, and further in view of Kemmler (US 2014/0032610).

Regarding claim 31, Sahu teaches: the identification of the potential software malfunction in the system is based on the software update (abstract, “The method provides considerable automation during software maintenance by analyzing detected code smells of two subsequent versions of an application by categorizing the code smells”); and 
Patel and Sahu et al. do not teach, however, Kemmler teaches: the software update is implemented on the at least one controller using a delta file (abstract, “Shipping variants for delivering upgrades include delta installations”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the software update is implemented on the at least one controller using a delta file, as taught by Kemmler, in the same way to detection of potential software malfunction between two versions of a software, as taught by Sahu. Both inventions are in the field of upgrading a software, and combining them would have predictably resulted in “frequent updates in order to keep up with changing requirements for how the data is used”, as indicated by Kemmler (¶ 2).

Claim(s) 40 correspond(s) to claim(s) 31, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,884,898 (‘898 Patent) and further in view of Patel (US 2015/0309813) further in view of Sahu et al. (US 10,776,106) and further in view of MacPherson et al. (US 8,719,791). See mapping above for any limitation not disclosed by the ‘898 Patent.  See comparison of representative independent claims below.
Instant Application
‘898 Patent
21. (Currently Amended) A non-transitory computer-readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for identifying sources of software-based malfunctions, comprising: identifying a potential software malfunction of at least one controller in a system, the system having multiple code sets, the code sets having respective different source identifiers and beinq associated with controlling different operations of the system; generating, using static or dynamic analysis,  a line-of-code behavior and relation model that models  execution of at least one of the code sets on the at least one controller; identifying, based on the line-of-code behavior and relation model, a code set from among the code sets, the identified code set determined to have a potential to cause, at least in part, the potential software malfunction; determining a source identifier of the identified code set from among the respective different source identifiers; and sending a report based on the potential software malfunction to a source associated with the determined source identifier.
1. A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for identifying sources of software-based malfunctions, comprising: identifying a potential software malfunction in a system, the system having multiple code sets associated with (i) a plurality of different software sources and (ii) at least one controller of the system; accessing a line-of-code behavior and relation model representing execution of functions of the code sets, wherein the line-of-code behavior and relation model was generated dynamically based on data associated with real-time operations of the at least one controller; identifying, based on the line-of-code behavior and relation model, a code set from among the code sets determined to have the potential to cause, at least in part, the potential software malfunction; and determining a source identifier of the identified code set.
4. The non-transitory computer readable medium of claim 3, wherein each of the plurality of different software developers has a unique source identifier.


Claim(s) 21-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 11,216,359  (‘359 Patent) and further in view of Patel (US 2015/0309813) further in view of Sahu et al. (US 10,776,106) and further in view of MacPherson et al. (US 8,719,791).  See mapping above for any limitation not disclosed by the ‘359 Patent.  See comparison of representative independent claims below.
Instant Application
‘359 Patent
21. (Currently Amended) A non-transitory computer-readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for identifying sources of software-based malfunctions, comprising: identifying a potential software malfunction of at least one controller in a system, the system having multiple code sets, the code sets having respective different source identifiers and being associated with controlling different operations of the system; generating, using static or dynamic analysis,  a line-of-code behavior and relation model that models  execution of at least one of the code sets on the at least one controller; identifying, based on the line-of-code behavior and relation model, a code set from among the code sets, the identified code set determined to have a potential to cause, at least in part, the potential software malfunction; determining a source identifier of the identified code set from among the respective different source identifiers; and sending a report based on the potential software malfunction to a source associated with the determined source identifier.
1. A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for identifying sources of software-based malfunctions, comprising: identifying a potential software malfunction in a system, the system having multiple code sets associated with a plurality of different software sources; accessing a line-of-code behavior and relation model representing execution of functions of the code sets; identifying, based on the line-of-code behavior and relation model, a code set determined to have the potential to cause, a least in part, the potential software malfunction; and determining a source identifier of the identified code set.


Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199